Citation Nr: 0731350	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  06-00 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a left 
lobectomy.

2.  Entitlement to service connection for residuals of a left 
lobectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to June 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denying the veteran's application to 
reopen a previously denied service connection claim for 
residuals of a left lobectomy.  

Entitlement to service connection for residuals of a left 
lobectomy was previously denied by the New Orleans, 
Louisiana, RO in an October 1999 rating decision.  The 
veteran appealed this decision.  The Board denied the claim 
by decision dated November 14, 2002.  This decision is final.  
The veteran sought to reopen the claim in February 2005.  

The veteran testified at a December 2006 Board 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  By a November 2002 decision, the Board denied service 
connection for residuals of a left lobectomy.  The veteran 
did not appeal the decision.

2.  Since the November 2002 Board decision, a February 2005 
letter from a private physician and a February 2006 VA 
examination report have been submitted.  This new evidence 
raises a reasonable possibility of substantiating the claim.

3.  Disability resulting in a left lobectomy occurred many 
years after service; a preponderance of the evidence is 
against a finding that the actinomycosis infection and 
subsequent left lobectomy is related to service.


CONCLUSIONS OF LAW

1.  The Board's November 14, 2002 decision that denied 
service connection for residuals of a left lobectomy is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 
20.1100 (2006).

2.  The evidence received since the Board's November 2002 
determination is new and material, and the claim for service 
connection for residuals of a left lobectomy is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.156(a) (2007).

3.  Chronic residuals of a left lobectomy were not incurred 
or aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated May 2005, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to reopen and support a service connection claim for 
residuals of a left lobectomy; information and evidence that 
VA would seek to provide; and information and evidence that 
the veteran was expected to provide.  The veteran was 
essentially instructed to submit any evidence in his 
possession that pertained to his claim.  In March 2006, the 
RO also notified the veteran of the process by which initial 
disability ratings and effective dates are established.

The RO subsequently readjudicated the claim based on all the 
evidence in April 2006 and August 2006.  The veteran was able 
to participate effectively in the processing of his claim.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.  Additionally, 
in light of the Board's denial of the veteran's claim for 
service connection for residuals of a left lobectomy, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

The United States Court of Appeals for Veterans Claims 
specifically addressed VA's duty to notify and assist in 
cases involving claims to reopen previously denied matters.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board 
finds, however, that there is no need to discuss the impact 
of the Kent decision as the matter of reopening this issue 
for de novo review is resolved in the veteran's favor in the 
decision below.

New and Material

The Board denied the veteran's service connection claim for 
residuals of a left lobectomy in a November 2002 decision.  
The November 2002 decision advised the veteran of his 
procedural and appellate rights.  The veteran did not appeal.  
Prior unappealed decisions of the Board are final. 38 
U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In his initial service connection claim, the veteran asserted 
that his 1984 left lobectomy and subsequent residuals were 
caused by his exposure to herbicide agents when he worked as 
a groundskeeper at Barksdale Air Force Base from 1960 to 
1961.  

SMRs show the veteran's complaints and/or treatment for 
respiratory infections in August 1957, September 1957, and 
August 1959, including acute pharyngitis of unknown origins 
in May 1961.  In addition, the veteran's May 1961 separation 
examination report noted that the veteran's medical history 
included bronchitis that required treatment but for which the 
veteran had good recovery without complications or sequela.  

Post service medical records show the veteran's complaints of 
and diagnosis for a number of lung problems; the veteran 
underwent a left lobectomy in 1984.  None of the medical 
evidence of record showed the origins of the veteran's lung 
problems related to his initial claim or a link between the 
veteran's lung problems and the upper respiratory infections, 
pharyngitis, and bronchitis during service.  An August 2002 
letter from a private physician, Dr. Schuller, provided a 
diagnosis of actinomycosis which "resulted in lobectomy and 
decortication."  The physician indicated that it was not 
related to service because of the long interval between the 
time the veteran left service and the 1980s.  

In a February 2005 statement in support of reopening the 
service connection claim, the veteran asserted that dental 
caries became infected in service and led to tuberculosis 
post service which resulted in his left lobectomy in 1984.  
In support of his claim, the veteran submitted treatment 
records from Northlake Pulmonary Associates, dated February 
2003 to May 2005, which included a February 2005 letter from 
Dr. Blanco.  Dr Blanco indicated that there could be a link 
between the veteran's actinomycosis and his dental caries in 
service if it is presumed the veteran had gingivitis and 
gingival disease.  He stated that the veteran could have had 
"aspiration of a large inoculum of Actinomyses from his 
mouth as the initial event in the development of his 
pulmonary actinomycosis."  

The Board finds the newly submitted medical evidence to be 
material.  The Board further finds that this additional 
evidence relates to a previously unestablished fact necessary 
to establish a claim - the etiology of the veteran's current 
lung disability linking it to service.  Accordingly, the 
veteran's claim for service connection is reopened.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the notice letters and 
the statement of the case provided the veteran with the laws 
and regulations pertaining to consideration of the claim on 
the merits.  The discussion in the statement of the case 
essentially considered the veteran's claim on the merits.  
Additionally the veteran has provided argument addressing his 
claim on the merits.  Accordingly, the Board finds that the 
veteran would not be prejudiced by its review of the merits 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

The Board has reviewed all of the evidence in the veteran's 
claims folder.  
The Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the current claim.  

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1  Vet. 
App. at 54.

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present 
case, the veteran underwent a left lobectomy in 1984.  
Additionally, VA treatment records in 2004 indicate a 
diagnosis of chronic obstructive pulmonary disease.  
Therefore, a current disability is established, and the first 
element of a service connection claim is satisfied.  However, 
the remaining criteria necessary to establish service 
connection have not been met.

In considering the second element of service connection, that 
of in-service incurrence or aggravation, a February 2006 VA 
examination reflects that the veteran had eight teeth with 
dental caries on entrance to the military in 1957 and that 
the dental carries appear to be minimal.  The dentist 
examiner further noted that there was no recommendation of 
extraction, and the veteran received routine dental care 
during 1957, 1958, 1959, and 1960 with no mention of any 
acute dental infection, extractions, periodontal therapy or 
periodontal surgery during active duty.  The veteran's dental 
care in service included restorations and prophylaxis.  
Overall, then, SMRs do not show that the veteran suffered 
from infections or other periodontal disease related to 
dental caries.  

In support of his claim that his left lobectomy is related to 
infected dental caries in service, the veteran relies upon a 
February 2005 letter from a private pulmonologist, Dr. 
Blanco.  Dr. Blanco states that the veteran "could have had 
aspiration of a large inoculum of Actinomyses from his mouth 
as the initial event in the development of his pulmonary 
actinomycosis."  In his letter, Dr. Blanco refers to records 
from 1959 and 1960 indicating only that the veteran had 
dental caries and based his comments on "presumed gingivitis 
and gingival disease."  He also indicates that it would be 
better to have a dentist review the dental records.  Further, 
Dr. Blanco does not address Dr. Schuller's August 2002 letter 
which concluded that the veteran's actinomycosis was not 
related to service.

Although the veteran maintains his disability is related to 
dental caries in service, the February 2005 doctor's 
statement noted above does not state that it was at least as 
likely as not that the current disability is causally related 
to service.  Rather, the "could have had" language is 
speculative and equivocal.  Moreover, the opinion is of 
limited probative value because there was no indication that 
it was based on a review of the complete claims folder, and 
it acknowledged that dental expertise would be preferable.  
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (service connection claim not well 
grounded where only evidence supporting the claim was a 
letter from a physician indicating that veteran's death "may 
or may not" have been averted if medical personnel could have 
effectively intubated the veteran; such evidence held to be 
speculative).  Additionally, Dr. Blanco did not discuss the 
extent to which the veteran's smoking history impacted the 
etiology of his lung disease, further limiting the probative 
value of the opinion offered.  Dr. Shuller's August 2002 
letter indicates the veteran started smoked four to five 
packs a day from teenage years until 1995.  

The record also contains an opinion from the February 2006 VA 
examination noted above.  The dentist examiner found that the 
veteran's dental caries did not pose a risk of oral 
infection.  It was concluded that it is not as likely as not 
that the lung abscess which caused the veteran's left 
lobectomy in 1984 was caused by dental caries in 1957.  "To 
say otherwise would be conjecture and speculation."  As Dr. 
Blanco conceded, a dentist is more qualified to review the 
dental records and opine as to whether any dental condition 
in service was related to the onset of pulmonary disability 
after active duty.  The Board finds this opinion to be highly 
probative.  

Aside from the February 2005 letter from Dr Blanco, none of 
the post service medical records provide a link between the 
veteran's current disability and dental caries in service.  
While the veteran submitted information from the internet, it 
did not address the etiology of his current lung disability.

The veteran himself believes that his lung disease was 
incurred in service, but he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  Espiritu, supra.

After consideration of all the evidence, including the 
veteran's testimony, the preponderance of the evidence is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine is 
not for application.  Gilbert, supra.

After consideration of all the evidence, including the 
veteran's testimony, the preponderance of the evidence is 
against the claims.  Because the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt 
doctrine is not for application.  Gilbert, supra.



ORDER

The application to reopen the claim of service connection for 
residuals of a left lobectomy is allowed.

Service connection for residuals of a left lobectomy is 
denied.



____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


